Exhibit COPPERHEAD VENTURES, LLC. FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM December 31, 2008 COPPERHEAD VENTURES, LLC INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 2 Balance Sheets – As of December 31, 2008 and 2007 (unaudited) 3 Statements of Operations – Years ended December 31, 2008 and 2007 (unaudited) and the Period September 15, 2006 (Inception) through December 31, 2006 (unaudited) 4 Statements of Changes in Members’ Capital – Years ended December 31, 2008 and 2007 (unaudited) and the Period September 15, 2006 (Inception) through December 31, 2006 (unaudited) 5 Statements of Cash Flows – Years ended December 31, 2008 and 2007 (unaudited) and the Period September 15, 2006 (Inception) through December 31, 2006 (unaudited) 6 Notes to Financial Statements 7 – 12 1 Report of Independent Registered Public Accounting Firm Board of Directors Copperhead Ventures, LLC Glen Allen, Virginia We have audited the balance sheet of Copperhead Ventures, LLC as of December 31, 2008 and the related statements of operations, members’ capital, and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the 2008 financial statements referred to above present fairly, in all material respects, the financial position of Copperhead Ventures, LLC at December 31, 2008, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. BDO SEIDMAN, LLP Richmond, Virginia March 30, 2 BALANCE SHEETS COPPERHEAD VENTURES, LLC December 31, 2008 and 2007 (amounts in thousands) (Unaudited) 2008 2007 ASSETS Cash and cash equivalents $ 53 $ 5,592 Commercial mortgage backed securities 2,571 16,283 Payment agreement receivable 8,534 15,473 Other investments – 451 Accrued interest and other assets 82 173 $ 11,240 $ 37,972 LIABILITIES AND MEMBERS’ CAPITAL Other liabilities $ 21 $ – Members’ capital 19,107 39,211 Accumulated other comprehensive loss (7,888 ) (1,239 ) 11,219 37,972 $ 11,240 $ 37,972 See notes to financial statements. 3 STATEMENTS OF OPERATIONS COPPERHEAD VENTURES, LLC For the Years ended December 31, 2008 and 2007 and the Period September 15, 2006 (Inception) to December 31, 2006 (amounts in thousands) (Unaudited) (Unaudited) 2008 2007 2006 Interest income Commercial mortgage backed securities $ 2,243 $ 2,600 $ 599 Payment agreement receivable 1,608 1,744 489 Cash and cash equivalents 105 1,475 523 3,956 5,819 1,611 Impairment charges – commercial mortgage backed securities (7,278 ) – (3,664 ) Fair value adjustments, net (7,391 ) (3,275 ) 588 Administrative and other expenses (59 ) (227 ) (43 ) Net (loss) income $ (10,772 ) $ 2,317 $ (1,508 ) See notes to financial statements. 4 STATEMENTS OF CHANGES IN MEMBERS’ CAPITAL COPPERHEAD VENTURES, LLC For the Years ended December 31, 2008 and 2007 and the Period September 15, 2006 (Inception) to December 31, 2006 (amounts in thousands) (Year ended December 31, 2007 and the Period September 15, 2006 (Inception) through December 31, 2006 Unaudited) Members’ Capital Accumulated Other Comprehensive Income (Loss) Total Members’ Capital Initial capitalization $ 74,748 $ – $ 74,748 Net loss (1,508 ) – (1,508 ) Other comprehensive income: Change in market value of securities – (3,647 ) (3,647 ) Reclassification adjustment for impairment charges included in net income – 3,664 3,664 Total comprehensive loss (1,491 ) Interest accrued on member note receivable (4 ) – (4 ) Balance, December 31, 2006 73,236 17 73,253 Net income 2,317 – 2,317 Other comprehensive income: Change in market value of securities – (1,256 ) (1,256 ) Reclassification adjustment for impairment charges – – – Total comprehensive income 1,061 Interest accrued on member note receivable (33 ) – (33 ) Payment of accrued interest on member note receivable 37 – 37 Reduction of member note receivable for services 184 – 184 Distributions (36,530 ) – (36,530 ) Balance, December 31, 2007 39,211 (1,239 ) 37,972 Net loss (10,772 ) – (10,772 ) Other comprehensive income: Change in market value of securities – (14,872 ) (14,872 ) Reclassification adjustment for impairment charges included in net income – 7,278 7,278 Total comprehensive loss (18,366 ) Cumulative effect of adoption of SFAS 159 (945 ) 945 – Distributions (8,387 ) – (8,387 ) Balance, December 31, 2008 $ 19,107 $ (7,888 ) $ 11,219 See notes to financial statements. 5 STATEMENTS OF CASH FLOWS COPPERHEAD VENTURES, LLC For the Years ended December 31, 2008 and 2007 and the Period September 15, 2006 (Inception) to December 31, 2006 (amounts in thousands) (Unaudited) (Unaudited) 2008 2007 2006 Operating activities: Net (loss) income $ (10,772 ) $ 2,317 $ (1,508 ) Adjustments to reconcile net (loss) income to cash provided by operating activities: Amortization and accretion of interest (1,160 ) (3,121 ) (482 ) Impairment on available-for-sale securities 7,278 – 3,664 Reduction of member note receivable for services – 184 – Fair value adjustments, net 7,391 3,275 (588 ) Net change in other assets and other liabilities 111 22 (203 ) Net cash provided by operating activities 2,848 2,677 883 Investing activities: Payments received on investments – 1,624 438 Net cash provided by investing activities – 1,624 438 Financing activities: Contributions from members – – 36,500 Distributions to members (8,387 ) (36,530 ) – Net cash (used in) provided by financing activities (8,387 ) (36,530 ) 36,500 Net (decrease) increase in cash and cash equivalents (5,539 ) (32,229 ) 37,821 Cash and cash equivalents at beginning of period 5,592 37,821 – Cash and cash equivalents at end of period $ 53 $ 5,592 $ 37,821 Supplemental non-cash investing and financing activities: Assets contributed by Members: Commercial mortgage backed securities $ – $ – $ 18,862 Payment agreement receivable – – 16,248 Redemption rights – – 3,138 Note receivable – – 184 Total non-cash assets contributed $ – $ – $ 38,432 See notes to financial statements. 6 NOTES TO FINANCIAL STATEMENTS COPPERHEAD VENTURES, LLC For the Years ended December 31, 2008 and 2007 and the Period September 15, 2006 (Inception) to December 31, 2006 (amounts in thousands) NOTE 1 – ORGANIZATION Copperhead Ventures, LLC (the “Company”), a Delaware limited liability company, was formed on September 15, 2006 as a joint venture between Issued Holdings Capital Corporation (“IHCC”), DBAH Capital, LLC (“DBAH”) and Dartmouth Investments, LLP (“Dartmouth”), collectively the “Members.”In connection with the formation and initial capitalization of the Company, IHCC contributed three subordinate commercial mortgage backed securities (“CMBS”), the right to redeem at par CMBS issued in 1998 with an estimated par value of approximately $192,422 at the redemption date of February 15, 2009, and a payment agreement, which requires IHCC to make payments to the Company based on the cash flows IHCC receives on its interests in a pool of securitized commercial mortgage loans, for which IHCC received a 49.875% interest in the Company.DBAH contributed cash of $36,500 for which it received a 49.875% interest in the Company.Dartmouth contributed a note receivable in exchange for the remaining 0.25% interest in the Company. The Company was formed to focus on making investments, primarily in mortgage-related investments and special situations. The Company was originally expected to dissolve on April 15, 2009, after the redemption of the CMBS on February 15, 2009.However, the Members determined that the redemption of the CMBS was non-economic due to the economic and market conditions that existed on the redemption date, so the CMBS were not redeemed.The Members are currently evaluating whether to dissolve the Company. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The Company’s financial statements are prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions in determining the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.The primary estimate inherent in the accompanying financial statements is the valuation of the Company’s investments, which is discussed in more detail below.Actual results could differ from those estimates. On
